Citation Nr: 0919318	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to an increased rating in excess of 30 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disorder (GERD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1979 to 
July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and January 2006 rating decisions 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Togus, Maine and the RO in Augusta, Maine.  

During the pendency of this appeal the RO issued the January 
2009 Decision Review Officer (DRO) decision which granted the 
Veteran an increased rating of 50 percent for her service-
connected migraine headaches, effective May 19, 2004, the date 
of the Veteran's claim for increase.  The Board notes that the 
50 percent disability rating is the maximum available rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, 
since the Veteran was granted the full benefits sought on 
appeal, the issue of an increased rating for migraine headaches 
is no longer before the Board.  

The January 2005 and January 2006 RO rating decisions continued 
the Veteran's 10 percent disability rating for her service-
connected IBS.  The January 2006 RO rating decision granted the 
Veteran service connection and a noncompensable rating for 
peptic ulcer.  In compliance with 38 C.F.R. § 4.114 a May 2007 
DRO decision combined the Veteran's service-connected IBS and 
service-connected peptic ulcer, GERD, and granted her a 
combined rating of 30 percent, effective September 17, 2004.  

Inasmuch as a rating higher than 30 percent for the service-
connected IBS and GERD is available, and inasmuch as a claimant 
is presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board notes at the Veteran's February 2008 VA examination 
the examiner stated that her GERD and IBS interfered with her 
employment.  Therefore, the Board refers the issue of total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU) to the RO for further 
development. 


FINDING OF FACT

The Veteran's service-connected IBS and GERD are manifested by 
other symptom combinations productive of severe impairment of 
health.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 60 
percent for the service-connected IBS and GERD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114 
including Diagnostic Codes 7319, 7346 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate 
a claim, as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable by granting the Veteran the maximum schedular 
rating available to her, the Board finds that all notification 
and development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the Veteran.  See 
38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The January 2005 and January 2006 RO rating decisions continued 
the Veteran's 10 percent disability rating for her service-
connected IBS.  The January 2006 RO rating decision granted the 
Veteran service connection and a noncompensable rating for 
peptic ulcer.  In May 2007 a DRO decision combined the 
Veteran's service-connected IBS and service-connected peptic 
ulcer, GERD, and granted her a combined rating of 30 percent, 
effective September 17, 2004.  

The Veteran asserts that her service-connected GERD and IBS are 
worse then the increased 30 percent disability rating.  

The Board notes that the Veteran's IBS and GERD cannot be rated 
separately because 38 C.F.R. § 4.114 states that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation to 
the next higher rating where the severity of the overall 
disability warrants such elevation.  Therefore, in this 
situation the highest scheduler rating the Veteran can get is 
rated under the criteria for GERD and therefore, the Veteran 
will not be granted a separate rating. 

Additionally, the Board notes that to assign two separate 
ratings under 38 C.F.R. § 4.114 would constitute pyramiding and 
"the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  Also, 
Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. sec. 
1155 implicitly contains the concept that 'the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity' and would constitute pyramiding."  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 
Vet. App. 203 (1993).

The Veteran is currently rated under 38 C.F.R. § 4.114, 
Schedule of Ratings for the Digestive System, Diagnostic Code 
7436.  A rating of 10 percent is awarded with two or more of 
the symptoms for the 30 percent evaluation of less severity.  A 
rating of 30 percent may be assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A rating of 60 percent 
may be awarded for symptoms of pain, vomiting, material weight 
loss or hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of health. 

The Board notes that also applicable under 38 C.F.R. § 4.114 is 
Diagnostic Code 7319, which provides ratings for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  A 
noncompensable rating is warranted when there is mild irritable 
colon syndrome, with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
disability rating is warranted when there is moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent disability rating is 
severe irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.

The Board notes that the terms "mild," "moderate," 
"severe," "considerable," and "of lesser severity" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

At the Veteran's July 2005 VA examination it was noted that she 
had diarrhea for 3 days every 3 to 4 months and the last time 
there was blood in her stool.  It was also noted that she lost 
work due to her IBS. 

In July 2007 the Veteran had a VA examination where she 
reported vomiting once every few weeks; however, she didn't 
have weight loss or hematesis.  There were occasional episodes 
of abdominal distress.  She had frequent episodes of bowel 
disturbance and alternating diarrhea and constipation.  She had 
blood intermittent with her periods of diarrhea, a few times a 
month for a couple of days.  She also had lower abdominal pain, 
reflux, and vomited once every 3 months.  She had no dysphagia, 
pain, hematemesis, or anemia. 

At the Veteran's February 2008 VA examination it was noted that 
her GERD and IBS were progressively worse.  It was noted that 
the Veteran did not have any vomiting, esophageal, hematemesis, 
melena, or anemia.  However, she did have nausea several times 
a week after meals and frequent dysphagia; it was less then 
daily but occurred more than once weekly.  She also had 
heartburn/pyrosis and regurgitation several times daily and 
esophageal dilation once in the past 12 months.  She also had 
weekly constipation and persistent diarrhea that occurred 4 to 
6 times daily.  In addition, she had sharp intestinal pain in 
the epigastric area that occurred several times a day for 1 to 
2 hours and was severe. 

The VA examiner noted that the Veteran lost 11 weeks of work in 
the past year due to her IBS and GERD.  She also had 
significant loss of stamina, weakness, and fatigue.  Her 
activities of daily living were affected mildly in the areas of 
bathing, dressing, toileting, and grooming; moderately in the 
areas of chores, shopping, and feeding; and severely in the 
areas of exercise, sports, recreation, and travel.  

After a careful review of the Veteran's VA treatment records, 
VA examinations, and private treatment reports the Board finds 
that the Veteran's service-connected IBS and GERD warrants an 
increased rating of 60 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7436.  The February 2008 VA examiner 
specifically stated that she had significant loss of stamina, 
weakness, and fatigue due to her service-connected GERD and 
IBS.  In addition she had daily diarrhea, heartburn, and 
regurgitation and weekly constipation.  She also had severe 
intestinal pain that occurred several times a day. While she 
does not have material weight loss, hematemesis or melena with 
moderate anemia, the Board finds that she still meets the 
criteria for 60 percent because the medical evidence 
demonstrates that she has symptom combinations productive of 
severe impairment of health.  

For all the foregoing reasons, the Board finds the totality of 
the evidence warrants an increased rating of 60 percent for the 
service-connected IBS and GERD.  

Because the Veteran is currently in receipt of the maximum 
schedular rating for IBS and GERD, the Board has considered an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  Under 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation is warranted only if the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The February 2008 VA examiner stated over the past year the 
Veteran lost 11 weeks from work due to her service-connected 
disability; however, the Board finds that this was taken into 
consideration was granting her the increased 60 percent 
disability rating and there is no evidence that shows marked 
interference with her employment beyond that contemplated under 
her assigned schedular rating.  In addition, the Board notes 
that the record contains no indication that the Veteran has 
been frequently hospitalized for treatment of her service-
connected IBS and GERD.

In summary, although the record shows that the Veteran's IBS 
and GERD results in occasional interference with work her 
maximum disability rating of 60 percent is in recognition that 
her industrial capabilities are severely impaired.  After 
reviewing the record, the Board is unable to identify an 
exceptional or unusual factor which would render impractical 
the application of the regular schedular standards.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.

Given these facts, the Board finds that an increased rating of 
60 percent, but not higher, for the service-connected IBS and 
GERD is warranted.


ORDER

An increased rating of 60 percent for the service-connected IBS 
and GERD, subject to the regulations controlling disbursement 
of VA monetary benefits, is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


